Case 1:08-cv-00827-LMB-JFA Document 1337 Filed 08/02/21 Page 1 of 1 PagelD# 38044

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

SUHAIL NAJIM
ABDULLAH AL SHIMARI et al.,

Plaintiffs,
Case No. 1:08-cv-827 (LMB/JFA)
v.

CACI PREMIER TECHNOLOGY, INC.

Defendant.

Nm Nee Ne ee ee Nee” ee” Ne” eee eee”

 

ORDER
The briefing schedule on Defendant’s Motion to Dismiss for Lack of Subject Matter
Jurisdiction (Dkt. No. 1331) is hereby amended as follows:
e Deadline for Plaintiffs’ response: August 20, 2021

e Deadline for Defendant’s Reply: September 3, 2021

Dated: Ricca 2.2021

SO ORDERED:

Isf abe
Leonie M. Brinkeina ae
United States District Judge

12913543
